     Case 2:17-cv-03008-MMD-DJA Document 25 Filed 05/12/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     DONALD ALVA OLIVER,                             Case No. 2:17-cv-03008-MMD-DJA

7                                 Petitioner,                         ORDER
            v.
8
      BRIAN WILLIAMS, et al.,
9
                              Respondents.
10

11         Respondents have filed a motion for enlargement of time (first request) (ECF No.

12   24). The Court finds good cause to grant Respondents' motion.

13         It is therefore ordered that Respondents motion for enlargement of time (first

14   request) (ECF No. 24) is granted. Respondents will have up to and including June 11,

15   2020, to file and serve an answer to the Petition (ECF No. 7).

16

17         DATED THIS 12th day of May 2020

18

19                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
